Fiscal Year 2007
Executive Bonus Agreement
Pursuant to the 2003 Performance Award Plan
July 1, 2007– June 30, 2007

             
Name:
  [Insert Name]   Job Title:   [Insert Title]

INTRODUCTION

This guide provides a summary of the Executive Bonus Plan for July 1, 2006 –
June 30, 2007.

The plan provides a lump-sum cash payment following the completion of fiscal
year 2007 for achievement of annual budgeted operating profit and other goals
based on predetermined performance and award schedules.

         
PERFORMANCE MEASURES



  •   Company Budgeted Operating Profit – 75% of Bonus Award



  •   Management Objectives – 25% of Bonus Award

AWARD DETERMINATION AND SIZE OF AWARDS

The plan operates under a “target award” framework, where participants have a
bonus target as a percentage of base pay, and earn awards based on the degree to
which performance goals are achieved. Target and Maximum awards are:

Award as % of Annual Base Pay

         
Target

 
[Insert Target]%

         
Maximum

 
[Insert Maximum]%

Award calculation is based on a percentage of a participant’s annual base salary
in effect at the end of the fiscal year (or, if the participant transfers to
another job within the company during the fiscal year, the end of the
participant’s employment in this job, as applicable).



1.   Operating Profit “Gate.” Actual operating profit for the fiscal year must
be 90% or more of budget to achieve a bonus award.



2.   Regulatory Compliance Performance “Gate.” The company must receive an
annual average compliance audit score of “3” or better to achieve a bonus award.



3.   Award Schedules. A plan participant may receive a bonus award for
achievement of performance goals measured at the end of the fiscal year, as
specified in the following chart:



  •  

1



• Performance Measure:

                              % of Operating Profit Goal Achieved   % of Target
Bonus Earned   Bonus as % of Annual Base Pay
Maximum
    130.0 %     200.0 %     [___] %
 
                       
 
    125.0 %     183.0 %     [___] %
 
                       
 
    120.0 %     167.0 %     [___] %
 
                       
 
    115.0 %     150.0 %     [___] %
 
                       
 
    110.0 %     133.0 %     [___] %
 
                       
 
    105.0 %     117.0 %     [___] %
 
                       
Target
    100.0 %     100.0 %     [___] %
 
                       
 
    98.0 %     88.0 %     [___] %
 
                       
 
    96.0 %     76.0 %     [___] %
 
                       
 
    94.0 %     64.0 %     [___] %
 
                       
 
    92.0 %     52.0 %     [___] %
 
                       
 
    90.0 %     40.0 %     [___] %
 
                       
 
    90.0 %     0.0 %     [___] %
 
                       



  •   Awards for performance between levels shown are calculated using
interpolation between points.

OTHER INFORMATION

If an employee starts in the position after the start of the fiscal year or
leaves the position before the end of the fiscal year but remains employed by
the company, goals and performance will be based on the full fiscal year, but
awards will be pro-rated based on the number of full calendar months the
employee is in the position. Awards are paid within 90 days following the end of
the fiscal year. Plan participants must be employed at the time of award payout
to receive an award payout.

The company reserves the right to suspend, modify or terminate this plan at any
time. For example, the company may reduce, suspend, modify or eliminate the
payment of any quarterly bonus earned if significant regulatory and/or business
practices are found to be out of compliance by the company’s executive
management team.

The company also reserves the right to adjust bonus plan performance targets
upon the occurrence of unusual or extraordinary events. Nothing in this document
is to be construed to guarantee its continuation in this or any future years.

The company’s Board of Directors will make the final decision regarding any
disputed bonus computation or award.

2

REQUEST FOR PLAN PARTICIPANT SIGNATURE

Please sign and return this document to Corporate Human Resources.

 
 
Employee Signature
 
Company
 

3